Citation Nr: 1550440	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-05 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to a separate compensable rating for reactive airway disease.

2.  Whether new and material evidence has been received to reopen a previously-denied claim of entitlement to service connection for a heart condition, to include coronary artery disease, including as secondary to pulmonary tuberculosis with reactive airway disease.  

3.  Entitlement to service connection for a heart condition, to include coronary artery disease, including as secondary to pulmonary tuberculosis with reactive airway disease.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to December 1952.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010, September 2010, and a September 2014 rating decision, all by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The February 2010 rating decision granted the Veteran's claim for a reactive airway disease, and assigned a noncompensable rating effective January 7, 2010.  The September 2010 rating decision denied the Veteran's claim of entitlement to a TDIU.  The September 2014 rating decision denied the Veteran's claim for entitlement to service connection for a heart condition, to include coronary artery disease, including as secondary to pulmonary tuberculosis with reactive airway disease.  

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.



This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of an increased rating for pulmonary tuberculosis with reactive airway disease has been raised by the record during the October 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU due to service connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  During the October 2015 hearing before the undersigned Veterans Law Judge, the Veteran withdrew his appeal concerning entitlement to a separate compensable rating for reactive airway disease.

2.  In a final decision issued in August 2008, the RO declined to reopen the Veteran's previously-denied claim of entitlement to service connection for a heart condition, to include coronary artery disease, and including as secondary to service-connected pulmonary tuberculosis with reactive airway disease.

3.  Evidence received since the August 2008 decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a heart condition.

4.  The evidence is at least in relative equipoise as to whether the Veteran's heart condition, to include coronary artery disease, is related to his service-connected pulmonary tuberculosis with reactive airway disease.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a separate compensable rating for reactive airway disease have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The August 2008 rating decision that declined to reopen the Veteran's claim of entitlement to service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008). 

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a heart condition, to include coronary artery disease, including as secondary to service-connected connected pulmonary tuberculosis with reactive airway disease, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim to reopen the previously-denied claim of service connection for a heart condition; the decision also grants service connection for a heart condition.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  Withdrawal

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2015). 

During his October 2015 Board hearing, the Veteran stated that he wished to withdraw his pending appeal of entitlement to a separate compensable rating for reactive airway disease.  The Veteran's statement indicating his intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2015).  As the Veteran has withdrawn his appeal as to this issue, there remain no allegations of errors of fact or law for appellate consideration.  The Board therefore has no jurisdiction to review this issue.  Accordingly, the issue of entitlement to a separate compensable rating for reactive airway disease is dismissed.

III.  New and material evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The Veteran's claim of entitlement to service connection for a heart condition was originally denied in a May 1983 rating decision.  At that time, the RO denied the claim because the RO determined that there was no relationship between the Veteran's pulmonary tubercular condition and the heart condition.  The Veteran filed claims to reopen the previously denied claim in May 2003 and May 2007, which were denied in September 2003 and August 2008, respectively.  The Veteran did not initiate appeals for either of those decisions and they became final.  

Then, in November 2013, the Veteran filed a claim to reopen the previously-denied claim of entitlement to service connection for a heart condition.  In September 2014 rating decision, the RO declined to reopen the previously-denied claim, finding that the Veteran had not submitted new and material evidence.  Regardless of whether the AOJ reopened the Veteran's claims, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett, 83 F.3d at 1380.

The pertinent evidence added to the record since the last final denial includes VA treatment records, reports of VA examinations, private treatment records, the October 2015 hearing transcript, and statements from the Veteran, his wife, and his representative.  Significantly, the Veteran submitted a statement and records from his private pulmonary physician, Dr. M.V. dated June 2014, which indicates that there is a relationship between his heart disease and his chronic pulmonary impairment.  Specifically, the physician wrote that it is his opinion that the Veteran would not be "as limited by his valvular heart disease if he did not have the more chronic pulmonary impairment."  The physician also noted later in his records that he believed that the heart disease stems from the tuberculosis contracted during the war.  The physician offered an additional statement in October 2014 that reiterated that his heart condition is exacerbated by his pulmonary disease.  

In this case, the evidence added to the record since the last final denial supports the nexus element of his claim of entitlement to service connection for a heart condition.  As noted, the claim was previously denied because it was not shown that the Veteran's heart condition was related to or aggravated by service or the service-connected pulmonary tuberculosis with reactive airway disease.   This evidence is new, as it was not associated with the record at the time of the last final denial; additionally it is material, as it raises a reasonable possibility of substantiated the claim.  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim of service connection for a heart condition, to include as secondary to service-connected pulmonary tuberculosis with reactive airway disease will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

IV.  Service connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

When considering evidence supporting a claim of service connection, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

The Veteran seeks service connection for a heart condition, to include as secondary to his service-connected pulmonary tuberculosis with reactive airway disease.

As noted above, the claim for service connection was previously denied on the basis that there was no evidence that the Veteran's heart condition was related to his period of service or to a service connected disability.  However, as noted above, the Veteran's private physician, Dr. M.V., provided a statement in June 2014 that indicated that the Veteran's valvular heart disease is aggravated by his pulmonary impairment.  The Veteran also submitted records from the pulmonary care center where the physician treats him; in these, the physician again indicates his opinion that the heart condition stems from the tuberculosis that the Veteran contracted during service.  

The Board recognizes that the VA obtained two opinions regarding this issue, in August 2014 and December 2014.  The examiners at each examination opined that the Veteran's coronary artery disease was not caused or aggravated by the service-connected pulmonary tuberculosis with reactive airway disease.  In December 2014, the examiner opined that the Veteran's current heart disabilities were not aggravated beyond their natural progression by service-connected pulmonary tuberculosis with reactive airway disease.  The examiner opined that there is "no basis in medical fact to support an assertion" that the Veteran's conditions were caused by, the result of, or chronically aggravated directly by the Veteran's pulmonary tuberculosis with reactive airway disease.  The examiner noted the private physician's statements and found that there is no evidence identified that documents that the Veteran's overall cardiac condition has been exacerbated by his pulmonary disease. 

In this case, the Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical evidence in favor of the claim.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Stated another way, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for a heart condition secondary to service-connected pulmonary tuberculosis with reactive airway disease is warranted. 


ORDER

Entitlement to a separate compensable rating for reactive airway disease is dismissed.

New and material evidence to reopen a claim of entitlement to service connection for a heart condition has been received; the appeal is granted to this extent. 

Entitlement to a heart condition, to including as secondary to service-connected pulmonary tuberculosis with reactive airway disease, is granted.


REMAND

While further delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim of entitlement to TDIU.  

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

As an initial matter, the Board notes that the Veteran is currently service-connected for bilateral hearing loss and status post-tuberculosis middle ear disease, left ear, evaluated as 50 percent disabling; pulmonary tuberculosis with reactive airway disease, evaluated as 30 percent disabling; post-thoracotomy pain syndrome associated with pulmonary tuberculosis with reactive airway disease, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; and, by action of this Board decision, service connection has been granted for a heart disease, to include coronary artery disease.  Prior to this decision, and since May 25, 2007, the Veteran's total combined evaluation for compensation has been 70 percent, which meets the requirements of 38 C.F.R. § 4.16(a).  As such, the remaining question is whether the Veteran's service-connected ulcerative disabilities render him unable to obtain and maintain substantially gainful employment, considering her education, experience and skills.

The Board notes that the Veteran has submitted a statement regarding his unemployability from his VA physician.  Specifically, the physician provided a statement dated September 2011 in which he opined that the Veteran is unemployable.  The physician noted that the Veteran has several conditions including coronary artery disease, atrial fibrillation, severe mitral valve insufficiency, long-term anticoagulation, diabetes mellitus type II, neuropathy, gastropathy, peripheral vascular disease, osteoarthritis, restrictive lung disease, hearing loss, and tinnitus.  He stated that these conditions render the Veteran with chronic shortness of breath, numbness of distal extremities, nausea, arthritic pain, and loss of hearing, leading to significant loss of stamina and agility.  

Additionally, in March 2015, VA provided an opinion regarding the Veteran's employability.  At that time, the examiner indicated that the Veteran is not employable.  She stated that it is not due to his pulmonary tuberculosis, but that it is due to his heart condition, generalized fatigue, and weakness.  

As discussed, when determining entitlement to TDIU, a Veteran's nonservice-connected disabilities may not be considered.  While both of these statements clearly indicate that the Veteran is unemployable, it is not clear whether his unemployability is due strictly to his service-connected disabilities.  As such, a remand is required to obtain an opinion that describes the functional limitations caused by each and all of the Veteran's service-connected disabilities.  

All ongoing VA treatment records, including any information pertaining to the Veteran's treatment for his service-connected conditions, should be obtained and added to the claims file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The RO/AMC should also obtain any and all private treatment records from any facility from which the Veteran has sought treatment.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his service-connected disabilities.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file.  A copy of any request(s), and any records obtained in response, should be included in the claims file.

2.  Then, obtain a VA opinion regarding the functional and occupational impact of the Veteran's service-connected disabilities, to include bilateral hearing loss and status post-tuberculosis middle ear disease of the left ear, pulmonary tuberculosis with reactive airway disease, post-thoracotomy pain syndrome associated with pulmonary tuberculosis with reactive airway disease, tinnitus, and heart condition.  The examiner is asked to comment on the effect of these disabilities on the Veteran's ability to perform sedentary type of work and manual type of work.  In this regard, the examiner is asked to provide a full description of the effects of the service-connected disabilities upon the Veteran's ordinary activity.  If the VA examiner determines that another examination is necessary, and then schedule the Veteran for a VA examination with an appropriate expert.  

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


